Citation Nr: 9907636	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease as secondary to cigarette smoking.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to September 
1975.  

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to service connection 
for hypertension with coronary artery disease as secondary to 
cigarette smoking.  

By a decision dated in July 1994, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
service connection for hypertension on both a direct and a 
presumptive basis.  The Board found that even though 
occasional borderline diastolic blood pressure readings of 90 
or more were noted in service, chronic hypertension was not 
shown until 1981, more than 5 years after the veteran's 
retirement from service.  Inasmuch as the veteran's current 
claim for entitlement to service connection for hypertension 
is based upon a theory of entitlement not considered by the 
Board in its July 1994 decision, the Board will adjudicate 
this issue on a de novo basis.


FINDINGS OF FACT

1.  The veteran entered military service in 1948 at 15 years 
of age and began smoking shortly thereafter; by the time he 
quit smoking 26 years later (in 1974) he was smoking more 
than 2 packs per day (as many as 50 cigarettes a day).

2.  Hypertension was first shown in 1981 and coronary artery 
disease was diagnosed thereafter.

3.  The veteran's claim of entitlement to service connection 
for cardiac disease secondary to in-service tobacco use was 
received in January 1997.

4.  The service medical records document occasional elevated 
diastolic blood pressure readings and the veteran testified 
in October 1998 that he first began to experience symptoms of 
coronary artery disease, including episodes of high blood 
pressure, tingling in his arms and easy fatigability, prior 
to his separation from the military, but that he mistakenly 
attributed these symptoms to his service-connected 
bronchitis.

5.  The medical evidence linking the veteran's hypertension 
and coronary artery disease to his in-service smoking is in 
relative equipoise with the evidence tending to disassociate 
the smoking from the later development of coronary problems.  


CONCLUSION OF LAW

Hypertension and coronary artery disease resulted from an in-
service event or exposure, i.e., the veteran's tobacco use 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998); VAOPGCPREC 2-93 (O.G.C. Prec. 2-
93).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations.  In general, service 
connection may be granted for disability which is the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for disability which is due to service-connected 
disease or injury.  38 C.F.R. § 3.310.

VA General Counsel, in VAOPGCPREC 2-93, dated January 13, 
1993, addressed the issue of service connection for 
disabilities resulting from the use of tobacco products in 
service.  The essential conclusions of that opinion, for 
purposes of this decision, were that tobacco use constitutes 
an "event or exposure" in service rather than drug abuse, 
and that direct service connection for a chronic disease may 
be established if the evidence shows that the disease 
resulted from an in-service event or exposure such as tobacco 
use.

VA General Counsel, in VAOPGCPREC 19-97, dated May 13, 1997, 
noted that where a claimant can establish that a disease or 
injury resulting in disability or death was a direct result 
of tobacco use during service, service connection may be 
established without reference to 38 C.F.R. § 3.310(a).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Public Law No. 105-206, which prohibits service connection 
for death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service (to be codified 
under 38 U.S.C.A. § 1103), relates only to claims filed after 
June 9, 1998.  It does not affect those claims which were 
filed on or prior to that time such as this case.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Factual Background.  The veteran was born in March 1933 and 
entered military service in June 1948 at 15 years of age.  He 
served continuously on active duty for more than 27 years 
until his retirement in September 1975.  Service medical 
records dated in June 1974 document the fact that the veteran 
had a history of smoking 20 to 30 cigarettes a day.  The 
veteran has reported that he stopped smoking in August 1974.  
An undated service medical record noted that the veteran had 
not been smoking for six months.

Service medical records include blood pressure readings where 
the diastolic reading was 90 or above, but there was no 
diagnosis of hypertension in service.  When the veteran was 
examined in July 1975 prior to his release from military 
service, he reported a history of pain or pressure in his 
chest.  The examiner indicated that the chest pain had been 
due to pleurisy.  On examination the veteran's heart and 
vascular system were noted to be normal.

When the veteran was examined by VA for disability evaluation 
purposes in March 1977, the veteran was reported to be 67 
inches tall and to weigh 220 pounds.  The veteran denied any 
previous treatment for hypertension or coronary heart 
disease, but noted that on several occasions he was found to 
have elevated blood pressure.  He presented complaints of 
frequent headaches, light headedness, and cramping in both 
sides of the chest, more so on the right.

Service medical facility records from January 1981 include a 
blood pressure reading of 150/100.  Blood pressure readings 
in February 1981 were 148/92, 138/86, 146/94, 148/100 and 
138/98.  In March 1981, blood pressure was 130/94.  

Medical records dated in October 1989 from the Samuel Merritt 
Hospital in Oakland, California, reflect that the veteran was 
admitted for cardiac diagnostic studies because of a one year 
history of exertional angina.  It was reported that the 
veteran had been a heavy smoker, consuming up to 2 1/2 packs of 
cigarettes daily for 22 years, until he quit smoking in 1974.  
Throughout his adult life, he had had frequent episodes of 
acute bronchitis and was hospitalized on many occasions for 
bronchitis during his 26 years in the service.  He had 
correctly attributed exertional dyspnea to his lungs.  The 
veteran underwent a right coronary angioplasty.  Impressions 
included coronary artery disease and essential hypertension.

Roger B. Johnson, M.D., a cardiologist, in an October 1989 
letter, indicated that the veteran had several positive risk 
factors for coronary artery disease.  They included a 
positive family history, since his brother had had an acute 
myocardial infarction at age 56, and his mild hypertension 
over the past ten years.  The physician stated that, "Even 
more of a factor is his greater than 80 pack-years of 
smoking.  In the presence of these other factors, his marked 
obesity further increases the actuarial risk."  

In October 1997, Dr. Johnson provided the following statement 
in support of the veteran's claim:

(The veteran) has been under my care 
since October 1989.  

He has severe coronary artery disease, 
which has required angioplasty in 1989 
and again in 1992.  

He has been a heavy cigarette smoker in 
the past, consuming up to 2 1/2 packs per 
day for 22 years, which has clearly 
contributed to his severe coronary artery 
disease.  Cigarette smoking is an 
established risk factor for coronary 
artery disease and should be considered 
to have causal effect on (the veteran's) 
cardiac condition.  

A VA examination was performed in November 1997.  The veteran 
reported that he did not use tobacco prior to service but 
that after he entered service at age 15, he then started to 
smoke.  By 1967 or 1968, while he was in Vietnam, he was 
smoking two packs a day.  He worked his way up to three packs 
per day by 1974.  He had back surgery in 1974 and quit 
smoking.  He smoked for 26 years.  He had not smoked since 
1974.  The veteran reported that coronary artery disease was 
first diagnosed in 1983 when he developed chest pressure and 
that he had an angioplasty in 1989 and again in 1992.  This 
examiner noted that the veteran's risk factors for coronary 
artery disease include cholesterol, hypertension and a family 
history of coronary artery disease.  Examination revealed 
that his blood pressure was 164/98 seated, 154/96 laying 
down, and 148/96 standing.  The assessments included 
hypertension, coronary artery disease and asthmatic 
bronchitis.  This doctor answered the question as to whether 
there was a physiologic relationship between the service 
tobacco use and the claimed disabilities as follows:

Cigarette smoking is a well documented, 
well known risk factor for the 
development of coronary artery disease as 
well as hypertension and bronchitis.  
Cigarette smoking can be etiologically 
associated with aggravation of these 
diseases and can also be associated in a 
causal manner with these diseases.  In 
addition, from the medical history, the 
patient had no cigarette addiction or 
nicotine addiction prior to joining the 
military.  This addiction was developed 
in the service of the military.  

By a rating decision dated in January 1998 the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension with coronary artery disease related to 
cigarette smoking on the grounds that the "evidence, 
including offered medical opinions, were not so convincing as 
to show service connection should be assigned as associated 
with in service cigarette smoking which was terminated in 
1974."  (This would seem to incorrectly place a burden of 
proof by a preponderance of the evidence on the veteran 
himself.)

In January 1998, medical literature was submitted into 
evidence in support of the veteran's claim.  By a decision 
dated in February 1998, the RO continued the denial of the 
veteran's claim on the grounds that the "development of 
atherosclerotic disease cannot be specifically linked to 
remote smoking terminated in 1974 by reference to several 
studies without resorting to a degree of speculation not 
overcome by provided medical opinion which tends to make such 
a connection in a general manner."

In April 1998, additional medical literature was added to the 
record by the RO.  The RO thereafter referred the records in 
this case to a VA medical facility for an opinion from a 
cardiologist.  The RO stated that the veteran quit smoking 9 
years prior to the development of coronary artery disease and 
hypertension and requested that a cardiologist review the 
file and provide an opinion as to the following question:  Is 
the veteran's coronary artery disease and hypertension more 
likely than not due to nicotine dependence?  (Again, this 
would incorrectly require a preponderance of the evidence to 
be in support of the veteran's claim for it to be allowed.)

In a response dated in June 1998 from a VA medical facility, 
a specialist in cardiology provided the following opinion.  

1.  I have reviewed the C-file of (the 
veteran).  

2.  Cigarette smoking is a very potent 
risk factor for the development of 
coronary atherosclerosis.  Current 
medical data support the assertion that 
the cardiovascular effects of smoking are 
reversed very quickly.  There is no 
unanimity of opinion as to the exact time 
frame for the reversal.  Estimates range 
from less than one year to up to five 
years.  This means that, in less than 
five years after a patient stops smoking, 
their risk of developing coronary artery 
disease is reduced to the risk of general 
population.  

3.  (The veteran) stopped smoking nine 
years prior to presentation with coronary 
artery disease symptoms.  It is 
therefore, reasonable to conclude that 
the smoking did not contribute 
significantly to his coronary artery 
disease.  

4.  (The veteran) was hypertensive.  
There is no correlation between smoking 
and hypertension.  There is a strong 
association of hypertension and coronary 
artery disease.  It is likely that the 
hypertension was at least partially 
causative in the patient's development of 
coronary artery disease.  

5.  In conclusion, I find no relationship 
between the patient's smoking while in 
the Service and his subsequent coronary 
artery disease or hypertension.  There 
are no data to support such a conclusion.  

The veteran testified at a videoconference hearing before a 
Member of the Board in October 1998.  He testified that he 
began smoking during basic training and that before he knew 
it he was smoking a pack a day.  Just before he quit he was 
up to smoking about 50 cigarettes a day.  He was opening a 
third pack each day.  He quit smoking in 1974 while 
recovering from back surgery.  He was a heavy smoker for 26 
of the 27 years he had been in service.  The veteran 
testified that he had bouts of hypertension prior to his 
separation from the military and that he had had symptoms of 
coronary artery disease, including tingling in his arms and 
excess fatigability, for many years prior to the diagnosis of 
this disease, but that the symptoms had been attributed to 
his bronchitis.  The veteran also testified that doctors had 
told him that there is a direct cause and effect relationship 
between his bronchitis and his coronary artery disease and 
that his coronary artery disease is "definitely aggravated" 
by his bronchitis.

The claims folder includes numerous articles regarding the 
effects of smoking on coronary artery disease.  An article 
entitled The Irreversible Health Effects of Cigarette 
Smoking, which was prepared by The American Council on 
Science and Health, stated unequivocally that one of the 
irreversible health effects associated with smoking is 
circulatory impairment to the heart.  An article published on 
the Internet by the American Heart Association entitled 
"Smoking Cessation" indicated that after 10 to 15 years a 
previous smoker's risk of premature death approaches that of 
a person who has never smoked.  The medical text Cigarette 
Smoking and Cardiovascular Diseases states that former 
smokers might maintain a moderately elevated cardiovascular 
risk for up to 20 years compared with those who never smoked.  
In the article entitled The Health Consequences of Smoking, 
cigarette smoking is noted to be a major cause of 
atherosclerotic disease and is considered one of three major 
risk factors for coronary artery disease, along with high 
blood pressure and cholesterol disorders.  The degree of risk 
of smoking is related to the number of cigarettes smoked or 
cumulative consumption and heavier smoking is associated with 
even higher risk of death and myocardial infarction.  The 
effects of smoking include atherosclerosis initiation and 
progression and increased blood pressure.  The number of 
years before smoking cessation reduces coronary heart disease 
risk is variable and may be elevated for up to 20 years 
compared to those who never smoked.  Repeated smoking during 
the day results in higher than average pressures that may 
eventually promote sustained hypertension.  An article in the 
Arch Intern Med states that cigarette smoking is a well-
established risk factor for coronary artery disease in men 
and women.  While cessation of smoking reduces morbidity and 
mortality from coronary heart disease, there have been 
conflicting reports of the time required for the excess risk 
to return to the level of those who have never smoked.  Some 
proposed mechanisms of the action of smoking that increase 
the risk of coronary heart disease are immediately 
reversible, but other effects are either irreversible or are 
slow to reverse (e.g., development and progression of 
atherosclerosis).  After examining the data, the report 
concluded that contrary to several earlier reports indicating 
a relatively short time (i.e., less than 5 years) between 
cessation and complete removal of risk, it was determined 
that coronary heart disease risk among former smokers did not 
decline to the level of those who never smoked until 10 to 14 
years after cessation.  

Analysis.  In this case the uncontroverted evidence 
demonstrates that the veteran began and ceased to smoke in 
service.  He smoked in service for approximately 26 years, up 
to 50 cigarettes per day before he stopped smoking in 1974.  
The veteran has been diagnosed with hypertension and coronary 
artery disease.  His private cardiologist has indicated that 
the veteran's smoking in service "clearly contributed" and 
had a "causal effect" on his cardiac condition.  The 
November 1997 VA examiner stated that cigarette smoking can 
cause and/or aggravate hypertension and coronary artery 
disease.

Upon review of the record, a VA physician in June 1998 offer 
an opinion that there was no relationship between the 
veteran's in-service smoking and the later development of 
hypertension and coronary artery disease.  This physician 
concluded that since the veteran stopped smoking 9 years 
prior to presentation of coronary artery disease symptoms, 
the smoking did not contribute significantly to his coronary 
artery disease symptoms.  The physician also stated that 
there was no correlation between smoking and hypertension.  

The claims folder includes medical texts which support both 
opinions.  The Board has viewed the etiological opinions in 
their full context.  While the negative June 1998 opinion of 
the VA physician was based only upon a review of the 
veteran's records, the positive opinion of Dr. Johnson is 
based on examination and treatment of the veteran over a 
period of several years.  The negative opinion of the VA 
physician was based in large part upon a conclusion as to 
when the veteran first presented coronary artery disease 
symptoms.  A determination as to when the veteran first 
presented such symptoms, to be of significant probative 
value, would require that the physician have an opportunity 
to elicit from the veteran an account of the history of his 
symptoms, a matter as to which the veteran is able to present 
competent testimony.  Likewise, an opinion as to the effect 
of cessation of smoking and the time required for reversal of 
the cardiovascular effects of smoking would require careful 
consideration of the extent of tobacco use during service, to 
include the length of time the veteran smoked and the number 
of cigarettes he smoked.  The negative opinion fails to 
address these matters, or the medical literature which tends 
to support the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Alemany v. Brown, 9 
Vet. App. 518 (1996), noted that in light of the benefit of 
the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.

In the Board's opinion, there is an approximate balance of 
positive and negative evidence in this case.  The veteran has 
presented evidence of extensive and prolonged tobacco use in 
service, current diagnoses of hypertension and coronary 
artery disease, and a competent medical opinion from his 
private cardiologist that his cardiac condition is causally 
related to his smoking.  The only negative evidence in the 
claims folder relates to the etiology of his coronary artery 
disease provided by the June 1998 VA opinion.  Inasmuch as 
the evidence related to the etiology of the veteran's 
coronary artery disease and hypertension is in relative 
equipoise, service connection for hypertension and coronary 
artery disease as secondary to cigarette smoking in service 
is warranted.


ORDER

Service connection for hypertension and coronary artery 
disease as secondary to cigarette smoking in service is 
granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


